Name: Council Regulation (EEC) No 2109/92 of 13 July 1992 reducing the variable components applicable to certain goods originating in the Czech and Slovak Federal Republic resulting from the processing of agricultural products referred to in the Annex to Regulation (EEC) No 3033/80 (1992)
 Type: Regulation
 Subject Matter: political geography;  prices;  tariff policy;  trade policy
 Date Published: nan

 No L 212/4 Official Journal of the European Communities 28. 7. 92 COUNCIL REGULATION (EEC) No 2109/92 of 13 July 1992 reducing the variable components applicable to certain goods originating in the Czech and Slovak Federal Republic resulting from die processing of agricultural products referred to in die Annex to Regulation (EEC) No 3033/80 (1992) Whereas one method is to provide for reductions in the variable components within the limits of a quota estab ­ lished on the basis of the value of the goods subject under the Interim Agreement to the collection of an agricultural levy component imported from the Czech and Slovak Federal Republic during 1990, increased by 10 % for the year 1992 ; Whereas the value of imports of the goods concerned totalled ECU 3 624 000 in 1990 ; whereas the Interim Agreement applies only from 1 March 1992 ; Whereas Regulation (EEC) No 520/92 (4) adopted in par ­ ticular detailed rules of application of Articles 24 and 25 of the Interim Agreement ; whereas safeguard measures need to be made applicable to the transformed agricul ­ tural products not covered by Annex II of the Treaty referred to by this Regulation ; Whereas the reduced variable components applicable to the imports of certain goods originating respectively from Poland and Hungary apply from 1 May 1992 ; whereas the reduced variable components referred to by this Regu ­ lation need equally to be made applicable as from that date, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (') which establishes the method of calculation of variable components applicable to goods referred to in its Annex ; Whereas Article 2 (2) of Protocol No 3 to the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part, on trade and trade related matters (2) provides that account shall be taken of the measures adopted pursuant to Article 14 of the Interim Agreement to deter ­ mine the agricultural levy component ; whereas the said measures provide in particular for a 20 % levy reduction applicable to milk powder and butter and to barley within the limits of traditional imports of these products increased by 10% for the year 1992 ; HAS ADOPTED THIS REGULATION :Whereas it is not possible for the year 1992 to establish a method of administrative cooperation permitting equiva ­ lent reductions to be granted for these agricultural products used in the manufacture of goods listed in Table 1 of the Annex to Protocol No 3 to the Interim Agree ­ ment ; whereas, however, an equivalent method should be adopted in order to take account of the measures adopted for the agricultural products contained in the said goods ; Whereas Council Regulation (EEC) No 521 /92 of 27 February 1992 opening and providing for the adminis ­ tration of Community tariff quotas and tariff ceilings for certain agricultural and industrial products, originating in Hungary, Poland and the Czech and Slovak Federal Re ­ public (CSFR) (1992) (3), establishes the rules necessary to administer the quotas ; whereas Annex II thereto needs to be supplemented by the elements necessary for the ad ­ ministration of the quotas of this Regulation ; Article 1 1 . From 1 May to 31 December 1992, goods origi ­ nating in the Czech and Slovak Federal Republic listed in Annex I shall be subject to a reduced variable component determined in accordance with Article 2 within the limits of an ad valorem quota of ECU 3 322 000 for the year 1992. 2. For the purposes of this Regulation, 'originating goods' means goods meeting the conditions established by Protocol No 4 to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Com ­ munity, of the one part, and the Czech and Slovak Federal Republic, of the other part. (') OJ No L 323, 29. 11 . 1980, p. 1 . Regulation as last amended by Regulation (EEC) No 1436/90 (OJ No L 138, 31 . 5. 1990, p. 9). o OJ No L 115, 30. 4. 1992, p. 2. 0 OJ No L 56, 29. 2. 1992, p. 12. O OJ No L 56, 29. 2. 1992, p. 9 . No L 212/528 . 7. 92 Official Journal of the European Communities Article 2 The reduced variable components applicable for the three-monthly periods 1 May to 31 July and 1 August to 31 October and the period 1 November 1992 to 31 December 1992 shall be calculated as follows : (a) The difference, established in accordance with Article 6 (2) of Regulation (EEC) No 3033/80, between the average threshold price and the average cif price or free-at-frontier price for each basic product shall be reduced by 10 %, except that the difference es ­ tablished for basic products falling within Chapter 4 of the Combined Nomenclature (dairy products) and for barley shall be reduced by 20 % ; (b) The amounts thus obtained shall apply to the quanti ­ ties of basic products considered to have been used in the manufacture of the goods concerned in ac ­ cordance with Article 4 (1 ) of Regulation (EEC) No 3033/80 . Article 3 The variable components applicable to goods listed in the Annex to Regulation (EEC) No 3033/80 but not listed in Annex I to this Regulation and to goods admitted once the quota referred to in Article 1 of this Regulation has been exceeded shall be those established directly pursuant to Article 6 of Regulation (EEC) No 3033/80 . Article 4 1 . The administration of the quota referred to by this Regulation shall be ensured in accordance with Regula ­ tion (EEC) No 521 /92 and in particular Articles 2 and 4 thereof. 2. Annex II to Regulation (EEC) No 521 /92 shall be supplemented by Annex II to this Regulation . Article 5 For the purposes of applying safeguard measures to goods referred to in Annex I to this Regulation in accordance with Articles 24 and 25 of the Interim Agreement, Articles 5 and 6 of Regulation (EEC) No 520/92 shall apply notwithstanding the terms of Article 8 thereof. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1992. This Regulation shall be binding ill its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Council The President N. LAMONT No L 212/6 Official Journal of the European Communities 28 . 7. 92 ANNEX I CN code Description Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented of acidified milk and cream, whether or not concentrated or containing added fruit, nuts or cocoa :  Yoghurt, flavoured or containing added fruit, nuts or cocoa ex 0403 0403 10 51 to 0403 10 99 0403 90 71 to 0403 90 99 ex 1517  Other, flavoured or containing added fruit, nuts or cocoa 151710 10 1517 90 10 ex 1704 1806 1901 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of frac ­ tions of differents fats or oils of this chapter, other than edible fats or oils or their frac ­ tions of heading No 1516 :  Margarine, excluding liquid margarine containing more than 1 0 % but not more than 15 % by weight of milk fats  Other, containing more than 10 % but not more than 15 % by weight of milk fats Sugar confectionery (including white chocolate), not containing cocoa ; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within subheading No 1704 90 10 Chocolate and other food preparations containing cocoa Malt extract ; food preparations of flour, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included ; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 % , not elsewhere specified or included Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within subheadings 1902 20 10 and 1902 20 30, couscous, whether or not prepared Tapioca and substitutes therefor, prepared from starch in the form of flakes, grains, pearls, sittings or similar forms Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example corn flakes) ; cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa, communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Preparations with a basis of extracts, essences and concentrates of coffee or with a basis of coffee, other than those of CN code 2101 10 91 Extracts, essences and concentrates of tea or mate and preparations with a basis of these extracts, or with a basis of tea or mate, other than those of CN code 2101 20 10 Roasted coffee substitutes excluding roasted chicory Extracts, essences and concentrates of roasted coffee substitutes excluding those of roasted chicory Bakers' yeast Ice cream and other edible ice, whether or not containing cocoa Food preparations not elsewhere specified or included other than those falling within subheadings 2106 10 10 and 2106 90 91 and other than flavoured or coloured sugar syrups Non-alcoholic beverages not including fruit or vegetable juices of heading No 2009,. containing products of Nos 0401 , 0402 and 0404 or obtained from products of heading Nos 0401 , 0402 and 0404 ex 1902 1903 1904 1905 2101 10 99 2101 20 90 2101 30 19 2101 30 99 210210 31 2102 10 39 2105 ex 2106 2202 90 91 2202 90 95 2202 90 99 28 . 7. 91 Official Journal of the European Communities No L 212/7 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  U  ANNEX II  ANNEXE II  ALLEGATO II  BITLAGE II  ANEXO II NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No Numero d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC Origen Oprindelse Ursprung Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã µÃ  Ã Ã Ã Ã µÃ  Origin Origine Origine Oorsprong Origem Contingente (ECU) Kontingent (ECU) Kontingent (ECU) Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ Ã  (Ecu) Quota (ECU) Contingent (ECU) Contingente (ECU) Contingent (ECU) Contingente (ECU) Preferencia Preference PrÃ ¤ferenz Ã Ã Ã ¿Ã Ã ¯Ã ¼Ã ·Ã Ã · Preference PrÃ ©fÃ ©rence Preferenza Preferentie PreferÃ ªncia 09 5417 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 CS 3 322 000 M08R 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 151790 10 1704 10 1704 90 30 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 10 10 91 1806 10 10 99 1806 10 30 1806 10 90 1806 20 1806 31 1806 32 1806 90 No L 212/8 Official Journal of the European Communities 28 . 7. 92 NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC Origen Oprindelse Ursprung Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã µÃ  Ã Ã Ã Ã µÃ  Origin Origine Origine Oorsprong Origem Contingente (ECU) Kontingent (ECU) Kontingent (ECU) Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ Ã  (Ecu) Quota (ECU) Contingent (ECU) Contingente (ECU) Contingent (ECU) Contingente (ECU) Preferencia Preference PrÃ ¤ferenz Ã Ã Ã ¿Ã Ã ¯Ã ¼Ã ·Ã Ã · Preference PrÃ ©fÃ ©rence Preferenza Preferentie PreferÃ ªncia 1901 10 00 CS M08R 1901 20 1901 90 11 1901 90 19 I 1901 90 90 21 1901 90 90 23 1901 90 90 27 1901 90 90 29 1901 90 90 51 1901 90 90 53 1901 90 90 57 1901 90 90 59 1901 90 90 93 1901 90 90 95 I 1901 90 90 97 1901 90 90 99 1902 11 1902 19 l 1902 20 91 I 1902 20 99 1902 30 1902 40 10 1902 40 90 I I 1903 l 1904 I I 1905 \ \ I 2101 10 99 2101 20 90 I l 2101 30 19 2101 30 99 I 2102 10 31 l 2102 10 39 I \ 2103 2103 10 90 l l 2103 90 10 I \ 2106 90 99 I 2202 90 91 I 2202 90 95 I \ \ 2202 90 99 \ \